IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 99-60142
                                              _______________




                                     UNITED STATES OF AMERICA,
                                                                 Plaintiff-Appellee,
                                                   VERSUS

                                ROY DIXON AND ROBERT WILLIAMS,
                                                                 Defendants-Appellants.


                                       _________________________

                              Appeals from the United States District Court
                                for the Southern District of Mississippi
                                             (3:98-CR-89)
                                    _________________________

                                                 April 4, 2000



Before REAVLEY, SMITH, and                                 from which the jury could have found such
  EMILIO M. GARZA, Circuit Judges.                         reasonable fear from defendants’ actions.

PER CURIAM:*

    Roy Dixon and Robert Williams appeal
their Hobbs Act convictions. Their main issue
is sufficiency of the evidence. They claim the
relevant employees of Time Warner had no
reason to fear them and that Time Warner had
no fear of present loss. Our review of the
record reveals more than sufficient evidence


         *
          Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
   The indictment is not fatally defective.
Defendants cannot show prejudice from the
designation of the victim corporation in the
indictment.

    The convictions are constitutional under
United States v. Lopez. Moreover, no
aggregation is required under the statute in
question, even if defendants properly raised
this issue in the district court. There is no
reversible error in allowing Tommy Harris to
testify as he did. The denial of the bill of
particulars was proper. There is no reversible
error regarding juror misconduct, which
defendants knew about long before they called
it to the court’s attention. The instructions to
the jury were proper.

   AFFIRMED.




                                                   2